DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the response filed on 2/12/2021 with a priority date of 3/15/2018.
Claims 1, 7-15 and 19-20 are currently pending and have been examined.

Summary of Claims
Amendments to Claims 1, 7-15 and 19-20 have been entered and claims 2-6 and 16-18 are cancelled.
Claims 1, 7-15 and 19-20 overcome the rejection under 35 USC 101.
Claims 1, 5-15 and 19-20 overcome the art of record.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Prong 1: The claims recite identifying a customer approaching a kiosk, determining an estimated duration that the customer is expected to be in the proximity of the kiosk and presenting media content to the customer that has a playback duration commensurate with the estimated duration that the customer is expected to be in proximity to the kiosk by adjusting the playback speed of the media content, as well as rules for identified and unidentified customers. 
Prong 2: The claims are directed to the abstract idea ideas set forth above and improving advertising is not improving a technology. However, modifying the playback speed in combination with determining the make and model using image recognition and estimating the duration based on the flow rate of a fuel pump offer a combination of additional elements that amounts to applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
Step 2B: Not reached 

Reason for Allowance
Examiner interprets that the Method, System and CRM require a processing device that is configured to perform all the clamed step. Examiner’s search did not provide a reasonable combination of references that discloses all of the claimed limitations. The applicant is claiming adjusting the playback speed of an advertisement at a fuel pump kiosk based on the fuel capacity of a vehicle. The claims specifically claim how the capacity is determined via image recognition for identified users. The claims combine this concept with determining whether a customer 
In the applicant’s published specification at paragraph [0056] describes how a user is identified, paragraph [0062] defines extracted information and paragraph [0064] describes saving extracted information about the vehicle that is updated in paragraph [0067] with information about the amount of time and the advertisement. The specification distinguishes between identifying a customer and identify the customer’s vehicle. An unidentified customer is a customer for which the system lacks customer specific information. The claims determine the make and model for the identified user, but the specification and Figure 5 explains that identifying the vehicle and determining the capacity of the tank can be a first step for all users approaching the fuel pump kiosk. If the customer is identified the fill-up time is estimated based on the customer’s profile, which could be as simple as an average fill-up time of prior visits, but the claims require basing it on the fuel capacity determined by identifying a make and model of the vehicle using image recognition and the flow rate of the pump. If the customer is unidentified then an educated guess on fuel-up duration is made based on the predicted amount of gas needed, which could be a simple as assuming the tank is empty based on the make a model. 
An example of the saved data is the unidentified customer’s license plate was extracted from the vehicle on a first visit to identify the vehicle and the tank capacity was determiend then the license plate number is associated with a new profile for the customer, which also stores the actual time and past advertisements. Then on a subsequent visit the license plate number is extracted again and matched to the license plate number associated with the customer’s profile,  The purpose is the amount of time and previously displayed advertisements for an unidentified customer are saved so it can be recalled if the same customer returns within some threshold period of time so it can be used to select targeted advertising, estimate the time it takes the user to fill the fuel tank and adjust the playback speed, but the saving is only for a threshold amount of time in case the user was not a local and was passing through.
Prior Office Actions provides references that disclose fuel pump kiosks, targeted advertising, tank capacity and playback speed. An updated search yielded references that generally describe saving data about unidentified users and only saving data about unidentified users for a threshold period of time. However, these reference were in the context of unidentified users involved in transactions at point-of-sale devices, and social networking. To be clear, the art of record discloses broader concepts related to identified users and unidentified users, but not how these concepts are being integrated in the applicant’s overall concept related to advertising, time spent in the vicinity of a fuel pump kiosk and playback speed.

Art of Record
Hall et al. (U.S. 7,107,231 B1; Hereafter: Hall): See, Non-Final Office Action dated 11/30/2020. 
Morris et al. (U.S. 10,269,082 B2; Hereafter: Morris): See, Non-Final Office Action dated 11/30/2020.
Shahraray (U.S. 2011/0296287; Hereafter: Shahraray): See, Non-Final Office Action dated 11/30/2020.
Landers (U.S. 2020/0402130)- Ser. No. 62/064,323, filed Oct. 15,: Discloses See, “If a match is made with the database, the identified customer may have their shopping experience tracked, may have preferences applied or savings indicated or applied automatically. If a match is not made, the unidentified customer may be offered to join the loyalty program. In any event, the unidentified customer may still be registered in the database for recognition on subsequent shopping visits. In some cases, the registration of the unidentified customer occurs without storing personal information beyond the captured image(s). In other cases, quantified aspects of the image(s) or other traits may be stored.” [0020].
Knowlton (U.S. 2012/0254142): Discloses “If an " unknown" user profile in the local database 144 does not match any user profile in the master database 142, the local management module 150 then checks the creation date of the " unknown" user profile. If the creation date of the " unknown" user profile is older than a threshold (e.g., 3 months), the local management module 150 deletes the " unknown" user profile; otherwise, the local management module 150 copies the " unknown" user profile to the master database 142 via the master management module 148. The master management module 148 also periodically checks " unknown" user profiles in the master database 142, and deletes those " unknown" user profiles that are older than a threshold (e.g. 3 months).” [0044].
Nelson (U.S. 2014/0122137): Discloses “In some examples, a retailer may determine that a customer transaction is associated with an unidentified customer (i.e., a customer that is not associated with both a name and an address of the customer), and may send the name information to the vendor. The vendor may attempt to associate the 
Kakarlapudi (U.S. 2015/0066621): Discloses See, “As mentioned above, the database 17 illustrated in Table 1 also contains entries for customer's who have unknown preferences. These customer's may comprise customers who are unable to be identified, or first-time shoppers. Thus, when a customer's preferences are not able to be determined, database 17 will provide information on past items purchased by such customers along with their attire. This information may be used when a customer's identity remains unknown. Thus, when a customer is unidentified, the systems of FIG. 1 and FIG. 2 may "identify" them as an " unidentified customer" so that past preference information may be used.” [0050].
2019/0106317 at [0083] provides an example where an image is used look up the fuel capacity for an authorization process, 2019/0251365 at [0066] also discloses using image for identification at a filling station and determining the capacity of the fuel tank, 2018/0029869, 2014/0129426, and 2015/0106204 provide examples that consider the capacity of fuel tank.


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688